DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
Applicant’s response to the Non-Final Rejection of July 02, 2021, filed September 30, 2021 is acknowledged.  Claims 1-5 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino on October 19, 2021.
The application has been amended as follows: 
Claim 2 Ln. 1 and Lns. 1-2, change “non-magnetic austenitic steel” to “non-magnetic sintered austenitic steel”
Claim 3 Ln. 1 and Lns. 1-2, change “non-magnetic austenitic steel” to “non-magnetic sintered austenitic steel”
Claim 4 Ln. 1 and Lns. 1-2, change “non-magnetic austenitic steel” to “non-magnetic sintered austenitic steel”

Claim 5 Ln. 1 and Lns. 1-2, change “non-magnetic austenitic steel” to “non-magnetic sintered austenitic steel”

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed non-magnetic sintered austenitic steel is Hamano et al. US 2005/0194073 A1, hereinafter Hamano, originally of record in the Non-Final Rejection dated July 02, 2021. Hamano teaches an austenitic stainless steel (austenitic stainless steel is always at least partially non-magnetic by definition) (claim 1) of a composition as shown in the below table.
Table
Element
Limit 
(wt.  %)
Hamano cl. 1 (wt. %)*
Rationale to optimize Hamano
C
< 0.15
≤ 0.1
Preferable to attain high temperature strength and sag resistance, limited to avoid lower oxidation, cold workability degradation and ductility reduction ([0022]-[0023])
Ti
< 1.5
≤ 0.5
Preferable to improve high-temperature strength and refining of crystal grains; limited to avoid degradation of cold workability and high temperature strength ([0060]-[0061])
Cr
19-26
15.0-25.0
Preferable to improve strength, oxidation and corrosion resistance and improve high temperature strength and sag 

3.5-7.0
0.5-5.0
Preferable to improve corrosion resistance, high temperature strength and sag resistance, limited to avoid degrading cold workability and interference with hot working, and reduction of toughness and ductility ([0044]-[0045])
Ni
16-20
7.0-15.0
Outside of claimed range
Mn
2.0-7.0
1.0-10.0
Preferable to improve austenite phase stabilization, improve strength, deoxidize and desulfurize, limited to avoid reducing oxidation resistance, hot workability, toughness and ductility ([0028]-[0029])
N
< 0.4
0.4-0.8
Outside of claimed range
Nb
< 0.5
0.03 - 0.5
Preferable to improve high-temperature strength and refining of crystal grains; limited to avoid degradation of cold workability and high temperature strength ([0063]-[0064])
V
< 0.5
0.03 – 1.0
Preferable to improve high-temperature strength and refining of crystal grains; limited to avoid degradation of cold workability and high temperature strength ([0066]-[0067])
Si
< 1.2
< 1.0
Preferable to act as a deoxidation element, limited to avoid a reduction in toughness and ductility and avoid interference with forging ([0025]-[0026])

< 5
0.01-3.0
Preferable to improve stabilization of the austenitic phase and improve cold workability toughness, limited to avoid reduction in high-temperature strength, toughness and ductility and cold and hot workability ([0035]-[0036])
W
< 2
≤ 1.0
Preferable to improve high temperature strength and sag resistance, limited to avoid degradation to cold workability, toughness and ductility ([0053]-[0054])
Fe
Balance
remainder
See above reasons for remaining elements

*In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

	Hamano does not teach or suggest, alone or in combination with the prior art, the values of Ni or N claimed by applicant, nor the closed composition required by the claims presently recited (Hamano requires Co, Al and B or Zr, and Ca or Mg), further Hamano does not teach wherein the steel is sintered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and claim amendments, filed September 30, 2021, with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejections  of July 02, 2021 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784